Citation Nr: 1230005	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for blindness in both eyes, to include as due to Agent Orange exposure and asbestos exposure.

2.  Entitlement to service connection for removal of the lymph nodes under the arms, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a skin disorder, to include chloracne, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral ear disorder, claimed as boils in the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO) and Board remand.

After the RO last considered the Veteran's claims in May 2011, additional evidence pertinent to the Veteran's claims, in the form of VA treatment records, was associated with the evidence of record.  In June 2012, the Veteran's representative submitted a waiver of the Veteran's right to have the RO readjudicate his claim with the additional evidence.  38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for a skin disorder and entitlement to service connection for blindness in the bilateral eyes are remanded to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence does not show a current diagnosis of bilateral hearing loss for VA purposes.

2.  The evidence of record does not demonstrate that tinnitus is related to active duty service.

3.  The evidence of record does not show that the Veteran's current bilateral ear disorder, claimed as boils in ears, is related to his active duty service.

4.  The Veteran is presumed to have been exposed to Agent Orange during active military service.

5.  Colon cancer is not shown to be related to the Veteran's military service, or to any incident therein, to include exposure to Agent Orange.

6.  Removal of metastatic lymph nodes under the arms as due to colon cancer is not shown to be related to the Veteran's military service, or to any incident therein, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  A bilateral ear disorder, claimed as boils in the ears, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  Colon cancer was not incurred in or aggravated by active military service and may not be presumed to have been so incurred, to include as due to exposure to Agent Orange during active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Metastatic lymph nodes, to include the removal thereof, were not incurred in or aggravated by active military service, to include as due inservice exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a May 2011 readjudication of the Veteran's claims, letters dated in August 2004, September 2004, March 2006, September 2006, October 2007, and August 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The Veteran's service treatment records, service personnel records, Social Security Administration records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA did not provide the Veteran with VA examinations with regard to his claims.  However, VA examinations were not warranted in this case, as there is no medical evidence diagnoses of bilateral hearing loss for VA purposes or removal of the lymph nodes under the arms, and there is no evidence suggesting a link between the Veteran's colon cancer, bilateral ear disorder, or tinnitus and active duty service, or between his colon cancer and Agent Orange exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

I.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus which are related to his active duty service.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records are negative for any complaints of or treatment for bilateral hearing loss or tinnitus.  A June 1965 entrance examination reveals that the ears were normal.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-
-5 (0)
LEFT
+5 (20)
-5 (5)
0 (10)
-
+5 (10)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose, or throat trouble and running ears.  

A June 1969 separation examination reflects that the Veteran's ears were normal at that time.  Whispered voice testing and spoken voice testing revealed findings of 15/15, bilaterally.  In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.

In June 2004, the Veteran denied loss of hearing.  December 2006 and March 2007 VA treatment records reflect that the Veteran's ears were negative for hearing loss and tinnitus.

In his July 2007 claim form, the Veteran asserted that he had bilateral hearing loss, as well as tinnitus, which he described as constant ringing in both ears.

December 2007 and October 2008 VA treatment records show that the Veteran did not wear hearing aids.  An October 2009 VA treatment record reflects that the Veteran denied a history of hearing loss or tinnitus.  In a March 2010 VA treatment record, the Veteran denied a history of ear problems.  August 2010, December 2010, January 2011, and March 2011 VA treatment records note that the Veteran's ears were impaired, but do not provide any additional information.  A November 2011 VA treatment record reveals that the Veteran did not have a history of hearing loss or tinnitus.

The evidence of record does not support a finding of service connection for bilateral hearing loss and tinnitus.  Initially, the medical evidence of record does not reflect that the Veteran has a bilateral hearing impairment that is considered a disability for VA purposes and confirmed by audiological testing as specified in 38 C.F.R. § 3.385.  Without a current disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  

Although the Veteran has provided lay statements that he currently has bilateral hearing loss due to service, as layman his statements are not competent evidence of opinions on medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The lay statements are competent evidence that the Veteran currently has symptoms of hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, they are not competent evidence to show that the Veteran has a current diagnosis of bilateral hearing loss that meets the requirements set forth in 38 C.F.R. § 3.385 that is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (Fed. Cir. 2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

While the Veteran reported tinnitus, there has been no medical diagnosis of bilateral tinnitus.  However, the Veteran's statements that he has bilateral ringing in the ears are sufficient to establish the criteria for a current diagnosis of tinnitus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

However, the service treatment records are negative for any complaints or findings of tinnitus.  In addition, the Veteran has not provided any lay evidence of inservice noise exposure.  Accordingly, there is no evidence of inservice incurrence of tinnitus.

Additionally, the remaining evidence of record does not support a nexus between the Veteran's active duty service and tinnitus.  There is no medical or lay evidence of continuity of symptomatology for tinnitus since service discharge.  Moreover, there is no medical evidence providing the required nexus that any tinnitus is related to service.  This lack of cognizable evidence is particularly dispositive as the first complaint of tinnitus, in the Veteran's July 2007 claim form, occurred more than 38 years after the Veteran's period of service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

In all of the Veteran's statements, the Veteran has never alleged that he has had tinnitus since active duty service.  The Veteran contends that his tinnitus is due to his active duty service.  The Veteran's statements can provide competent evidence about what he experienced.  See, e.g., Layno, 6 Vet. App. 465.  Nevertheless, the Veteran's statements that he has tinnitus which is related to service are not competent evidence of a nexus between any current disorder and service.  See Barr, 21 Vet. App. at 307.  Absent medical evidence that the Veteran has tinnitus related to active service, service connection is not warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of whether a diagnosed disability is etiologically related to active service requires competent medical evidence). 

As there is no competent evidence that the Veteran has bilateral hearing loss which is considered a disability for VA purposes that is confirmed by audiological testing as specified in 38 C.F.R. § 3.385, and as there is no competent evidence that the Veteran incurred tinnitus in active duty service, service connection for bilateral hearing loss and tinnitus is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Boils in Ears

The Veteran contends that he has boils in his ears, and that this disorder is related to his active duty service.  

The Veteran's service treatment records are negative for any complaints of or treatment for boils in the ears.  They are also silent as to any other ear disorder.  A June 1965 entrance examination reveals that the Veteran's ears were normal.  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose, or throat trouble as well as running ears.  A June 1969 separation examination also reflects that the ears were normal.  In a report of medical history, the Veteran denied ear, nose, or throat trouble and running ears.

A June 2004 VA treatment record reveals that the Veteran reported that he had an infection in his right ear for years, and that one doctor told him that his eardrum was shrinking.  He complained of swelling and pain, and noted that he used white vinegar to kill the infection, but that it would not go away.  Another June 2004 VA treatment record reflects that the Veteran complained of intermittent painful swelling in the outer parts of both ears, which had been going on for years.  The treatment record notes that he had been treated with antibiotics.  He reported occasional bleeding and drainage, and noted that he was told by general practitioners that he had boils in his ears.  The diagnosis was recurrent staph folliculitis of the ear canals.

A December 2004 VA treatment record notes the Veteran's complaints of recurring problems in the ears, with a middle ear and external ear infection.  He indicated that he used vinegar to clean his ears regularly.  The diagnosis was recurring otitis.  Another December 2004 treatment record reflects that the Veteran reported continued buildup and infection in the right ear, which felt raw inside.  The Veteran also noted that it felt like he had boils in his ear.  The diagnosis was chronic otitis media.  A September 2008 VA treatment record reflects that the Veteran reported a prior medical history of boils in the left ear, with an undetermined etiology.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral ear disorder is not warranted.  The evidence of record reflects diagnoses of recurrent staph folliculitis of the ear canals and chronic otitis media.  See Degmetich, 104 F.3d at 1333.  The Veteran's service treatment records are silent as to any complaints of or treatment for an ear disorder during service and the Veteran has not provided any lay evidence that he had symptoms of a bilateral ear disorder during service.  Thus, there is no evidence of an ear disorder in service.

In addition, there is no evidence of record showing a nexus between the Veteran's current bilateral ear disorder and his active duty service.  There is no medical evidence of record suggesting a link between the Veteran's ear disorder and active duty service.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, there is no medical or lay evidence of continuity of symptomatology for ear disorder symptoms since service discharge.  The Veteran has not alleged, and the evidence does not show, that he had symptoms of an ear disorder continuously since service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of an ear disorder since service discharge.

The Veteran's statements regarding the etiology of his ear disorder are not competent evidence of a nexus between any current ear disorder and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current ear disorder is related to active duty service.  See Barr, 21 Vet. App. at 307; see also Espiritu, 2 Vet. App. at 495.  

As there is no evidence of an ear disorder during service and because there is no competent evidence providing the required nexus between military service and a current ear disorder, service connection for an ear disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

III.  Colon Cancer and Removal of Lymph Nodes

The Veteran contends that he has colon cancer and removal of the lymph nodes due to active duty service, to include exposure to Agent Orange during service.  

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.

The Veteran contends that during his active duty service in 1968, his ship, the USS JAMES C. OWENS, docked in Cam Ranh Bay, South Vietnam.  He alleges that, while the ship was docked in Cam Ranh Bay, he went on liberty and set foot in Vietnam.  The RO obtained the deck logs for the USS JAMES C. OWENS, which show that the ship entered Cam Ranh Bay in April 1968, and that it anchored there.  The Veteran submitted a May 1968 letter from the Commanding Officer of the USS JAMES C. OWENS, which notes that two thirds of the crew "set foot in Vietnam" while the ship was in Cam Ranh Bay.

The Veteran's service personnel records are negative for any indication that he went to Vietnam.  Although the Veteran's service personnel records do not confirm that he was in Vietnam during his active duty service, the Board finds the Veteran's statements that he was in Vietnam while on liberty from the USS JAMES C. OWENS while anchored in Cam Ranh Bay, South Vietnam, to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous evidence, although that alone may not bar a claim for service connection).  The Veteran's statements have been consistent throughout the course of his appeal and, although they are not corroborated by his service personnel records, they are substantiated by deck logs and the May 1968 letter from his commanding officer.  As such, the preponderance of the evidence of record shows that the Veteran was exposed to Agent Orange during active military service.

A.  Colon Cancer

The Veteran alleges that his colon cancer is related to his active duty service, to include exposure to Agent Orange.

The Veteran's service treatment records are negative for any complaints of or treatment for colon cancer.  The post-service medical evidence of record shows numerous diagnoses of, and substantial treatment for, colon cancer, beginning in 2007.  

In May 2003, the Veteran reported bleeding from his rectum.  He was found to have blood in his stool on occult testing.  A June 2003 VA treatment record reported that the Veteran had a history of chronic lymphocytic leukemia (CLL).  However, a December 2003 treatment record reflects that the note indicating that the Veteran had CLL was in error, and the Veteran was unaware of any diagnosis of CLL.  A May 2006 computed tomography (CT) scan of the abdomen revealed no significant abnormality.

An August 2006 VA treatment record reflects the Veteran's complaints of feeling sick to his stomach all the time beginning five to six months before.  He noted nausea, but denied throwing up.  He also denied heartburn but reported blood in his stool.  He denied a family history of colon cancer.  In September 2006, the Veteran underwent a colonoscopy and endoscopy, which revealed seven polyps, which were non-cancerous.  VA treatment records from October 2006 continue to note the Veteran's complaints of vague abdominal pain.

In March 2007, the Veteran presented to the Emergency Department with complaints of abdominal pain.  He was treated for nausea and vomiting, and was released.  A week later, the Veteran again presented to the Emergency Department with complaints of abdominal pain and nausea for one month, and noted that he could only keep liquids down.  X-rays of the abdomen were consistent with high-grade, mid, small bowel obstruction and mild splenomegaly.  The Veteran was admitted to the hospital.  A CT scan of the abdomen was performed, which revealed a soft tissue mass proximal or at the ileocecal valve causing partial obstruction which represented a malignancy until otherwise ruled out.  In April 2007, the Veteran underwent a right hemicolectomy, with removal of a small bowel/cecal mass.  The pathology report showed infiltrating adenocarcinoma, with signet ring cell differentiation by weight.  The diagnosis was stage III colon cancer.  A July 2007 treatment record reflects a diagnosis of signet ring cell type adenocarcinoma of the right colon and distal ileum.  The Veteran began chemotherapy treatment in May 2007.

September and October 2007 VA treatment records reflect diagnoses of and treatment for colon cancer.  The Veteran was administered chemotherapy.  He ended his chemotherapy treatment in October 2007.

In December 2007, the Veteran underwent another colonscopy, which showed three polyps.  A biopsy was removed.  A December 2007 discharge record reflected diagnoses of diverticulosis, polyps, and hemorrhoids.  Another December 2007 record reflects that the colonoscopy biopsy revealed hyperplastic polyps and diverticulosis.  In October 2008, the Veteran underwent another colonoscopy, which showed adenomatous polyps, a type which was noted can develop into cancer.

In December 2009, the Veteran presented to the VA Emergency Department with complaints of abdominal pain and blood in his stool.  X-rays revealed gas and an enlarged spleen.  A CT scan of the abdomen showed an irregular speculated mass in the right lateral quadrant adherent to a loop of the distal small bowel which most likely represented a recurrent neoplasm; small pericaval and periaortic lymph nodes probably metastatic; and a small ventral hernia.  The Veteran was immediately scheduled for a chemotherapy appointment, and began treatment for recurrent colon cancer.  The Veteran underwent a positron emission tomography scan in January 2010, which revealed hypermetabolic activity in the right lower quadrant soft tissue and a lesion measuring approximate 4.7 x 4.2 centimeters (cm.) with standardized uptake value at a maximum of 4.5, consistent with recurrence of the tumor, or metastatic disease.  

In February 2010, the Veteran underwent an exploratory laparotomy with resection of the mesenteric tumor and small bowel resection with ileocolic anastomosis.  The pathology of the tumor was adenocarcinoma, recurrent and high-grade, with signetring cell, mucinus, and neuroendocrine function, involving serosa and small intestine and metastatic to three of six lymph nodes.  Thereafter, he was started on another regimen of chemotherapy.  An abdominal CT from February 2010 revealed a 4.2 x 4.6 cm. soft tissue density in the right lower quadrant mesentery, consistent with metastatic disease; small retroperitoneal lymph nodes measuring less than 6 millimeters, suspicious for metastatic disease; fatty liver; a small density in the
left upper quadrant, measuring approximately 1.8 x 1.8 cm., likely a splenule; and no evidence of metastatic disease in the lung.

CT scans of the abdomen were obtained in September 2010, which revealed stable disease.  A September 2011 treatment record notes that the Veteran had a CT scan of the chest, abdomen, and pelvis that month, which showed multiple nodular densities in the chest and questionable metastatic lesions in the right and left lobes of the liver.  An October 2011 treatment record reveals that the Veteran was offered medication, but declined chemotherapy due to potential side effects.  The Veteran expressed concern over whether the recurrent cancer could be recurrent melanoma due to a prior history of ocular melanoma.  The VA physician noted that, "[a]though possible, his clinical course is far more consistent with recurrent colon cancer."  The diagnosis was recurrent colon cancer, with extensive prior surgical interventions and chemotherapy.

In January 2012, the Veteran underwent another abdominal CT scan, which revealed enlarging retroperitoneal adenopathy and pulmonary metastases.  Another January 2012 treatment record reflects that a CT scan of the abdomen and pelvis from that month showed progressive and metastatic disease, with the possibility of aortic node below the bifurcation compressing the left common iliac vein.

The Veteran has asserted that his colon cancer was caused by exposure to Agent Orange during service, and he is presumed to have been exposed to Agent Orange under 38 U.S.C.A. § 1116(f).  However, colon cancer is not among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange.  38 C.F.R. § 3.309.  Accordingly, service connection for colon cancer on a presumptive basis due to exposure to Agent Orange is not warranted. 

A June 2003 VA treatment record reflects a diagnosis of CLL, which is a disorder eligible for presumptive service connection based on exposure to Agent Orange.  However, a December 2003 VA treatment record indicates that the CLL diagnosis was likely in error, and there is no additional evidence in the claims file suggesting that the Veteran has or ever had CLL.  Moreover, the Veteran does not contend that he had CLL or seeks service connection for CLL.  Accordingly, the weight of the evidence shows that the Veteran does not have CLL, and service connection for CLL on a presumptive basis is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The evidence of record does not show that the Veteran's colon cancer is directly related to his active duty service.  There is no medical evidence of record which relates the Veteran's colon cancer to his active duty service.  As noted above, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  However, a review of the Veteran's claims folders fails to reveal any medical evidence whatsoever linking the Veteran's colon cancer to Agent Orange exposure during service.  Accordingly, there is no medical evidence of record linking the Veteran's colon cancer to service or to any incident of service.  

The first medical evidence of record for colon cancer was in March 2007, over 37 years after the Veteran's period of service ended.  Mense, 1 Vet. App. at 356.  Although the Veteran contends that his colon cancer was due to inservice exposure to Agent Orange, as a layman, the Veteran is not competent to offer opinions on medical diagnosis and causation.  Jandreau, 492 F.3d at 1376-77; Espiritu, 2 Vet. App. at 494-95.

In reaching this decision the Board considered the doctrine of reasonable doubt.  There is a current diagnosis of colon cancer.  Degmetich, 104 F.3d at 1333.  Nevertheless, the Veteran's service treatment records are negative for any complaints of or treatment for colon cancer during service.  Moreover, there is no competent evidence linking the Veteran's colon cancer to service or to his inservice exposure to Agent Orange.  Accordingly, the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and service connection for colon cancer is not warranted.  Gilbert, 1 Vet. App. at 56. 

B.  Removal of Lymph Nodes Under the Arms

In September 2004, the Veteran filed a claim for entitlement to service connection for removal of lymph nodes under the arms, to include as due to Agent Orange.  The Veteran's service treatment records are negative for any complaints or diagnoses of underarm lymph node disorder.  

The Veteran reported treatment in 1970 and 1971 at Bluefield Regional Medical Center.  The available records from the Bluefield Regional Medical Center, dated well after the Veteran's reported treatment in 1970 and 1971, are negative for any complaints of or treatment for lymph nodes.

In February 2010, an exploratory laporotomy was performed wherein the Veteran's lymph nodes under his arms were removed to determine if the colon cancer had metastasized.  Three of the six lymph nodes removed were malignant.  

Accordingly, the Veteran's lymph nodes were removed as a result of his nonservice-connected colon cancer.  As the Board has found that the Veteran's colon cancer is not related to his military service, service connection for the removal of his lymph nodes under the arms is not warranted.  The preponderance of the evidence is against the Veteran's claim, and therefore, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 56. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an ear disorder, claimed as boils in the ears, is denied.
Service connection for colon cancer is denied.

Service connection for removal of lymph nodes under the arms is denied.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims for entitlement to service connection for a skin disorder and entitlement to service connection for blindness of the bilateral eyes.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to the Veteran's claim for entitlement to service connection for a skin disorder, a VA examination addressing the etiology of the skin disorder is in order in this case.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The evidence reflects current diagnoses of and treatment for a rash.  Although the Veteran's service treatment records do not show treatment for a rash during service, the Veteran contends that his rash is the result of exposure to Agent Orange during service.  As discussed above, the evidence reflects that the Veteran was exposed to Agent Orange during active duty service.  Importantly, the Veteran has provided lay evidence that he has had his rash continuously since service discharge.  Specifically, in a June 2004 VA treatment record, the Veteran stated that he had a skin rash on his neck and back continuously since service in 1968 or 1969.  The Veteran's reports that he had this rash continuously since service meet the low threshold for VA's duty to assist by providing a VA examination.  Id.  Thus, the RO should provide the Veteran with a VA examination addressing the etiology of his skin disorder.  

With regard to the claim for entitlement to service connection for blindness of the bilateral eyes, a VA examination is warranted.  Refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nevertheless, it is unclear whether the Veteran's bilateral eye disorder is a mere refractory error, or whether the refractory error is the result of an eye disease or disorder for which service connection could be granted.  Thus, a medical opinion discussing the Veteran's current bilateral eye disorder is warranted.

Second, the Veteran's service treatment records reflect a pre-existing refractory error in both eyes at service entrance.  The presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries."  38 U.S.C.A. §§ 1110, 1111 (West 2002); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, service connection is possible for a congenital defect if there is evidence of additional disability due to aggravation during service by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).

In that regard, the Board acknowledges that the Veteran's service treatment records do not show a worsening of the Veteran's visual acuity during active duty service.  However, the Veteran contends that his current bilateral eye disability was caused by exposure to Agent Orange and asbestos during service.  As discussed above and in its November 2011 decision, the Veteran is presumed to have been exposed to both Agent Orange and asbestos during service.  The determination of whether the Veteran's bilateral eye disability underwent an increase in severity, either during service or thereafter, as a result of exposure to Agent Orange or asbestos is a medical determination that the Board cannot make on its own.  Accordingly, a VA examination addressing the etiology of the Veteran's bilateral eye disorder is warranted.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA examination to determine whether the Veteran's skin disorder is related to his active duty service, to include inservice exposure to Agent Orange.  To the extent possible, the examination must be scheduled during an active outbreak of the Veteran's rash.  If such scheduling is not possible, the RO must state why.  If such scheduling is not possible, the Veteran must fully describe his symptoms.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, the clinical findings, and with consideration of the Veteran's statements, the VA examiner must provide an opinion as to whether any skin disorder shown on examination or diagnosed in the record is related to the Veteran's active duty service.  The examiner must also provide an opinion as to whether the Veteran's current skin disorder is chloracne.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be provided with a VA examination addressing the etiology of his current bilateral eye disability.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  The examiner must provide an opinion as to whether the Veteran's bilateral eye disorder is a mere refractory error or whether the refractory error is the result of an underlying eye disease or disorder.  If the examiner concludes that the refractory error is the result of an underlying eye disease or disorder, the examiner must provide an opinion as to the etiology of that underlying eye disease or disorder, and must consider whether it is the result of exposure to Agent Orange or asbestos during service.  If the examiner concludes that the Veteran's bilateral eye disorder is merely a refractory error, the examiner must provide an opinion as to whether additional disability occurred, either during service or thereafter, as a result of aggravation during service by a superimposed disease or injury, to include exposure to Agent Orange or asbestos.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either of the reports is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all appropriate development, the RO must readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


